[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] OPINION AND JUDGMENT ENTRY
* * * * *
Appellant, Vincent L. Randleman, entered guilty pleas in the Erie County Court of Common Pleas to two charges of trafficking in cocaine, violations of R.C. 2925.03(A) and (C)(4)(b). The trial court accepted the pleas, found appellant guilty of the charges and sentenced appellant to serve time in prison. The trial court's judgment entry containing appellant's sentence was journalized on September 19, 1997. In the judgment entry, the trial court stated that appellant was told that the parole board could increase his sentence up to fifty percent if he commits a crime in prison and that he could be subjected to additional time sanctions if he violated post-release control conditions.
Appellant filed this appeal and presented five assignments of error. All five assignments of error challenge the constitutionality of R.C. 2967.11, the sentencing statute that provides for "bad time" if appellant commits a crime in prison, and of R.C. 2967.28, the sentencing statute that provides for the imposition of sanctions for violations of post-release control conditions. The record shows that appellant has not yet had his prison sentence extended pursuant to R.C. 2967.11 and has not yet had any sanctions imposed for violations of post-release control conditions. Accordingly, appellant's five assignments of error are found not well-taken on the authority of this court's decision in State v. Somerlot, et al.  (Jan. 23, 1998), Erie County App. No. E-97-02, unreported. Accord, State v. Davis (Dec. 31, 1997), Miami App. No. 97-CA-17, unreported.
The judgment of the Erie County Court of Common Pleas is affirmed. Appellant is ordered to pay the court costs of this appeal.
JUDGMENT AFFIRMED.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27. See, also, 6th Dist.Loc.App.R. 4, amended 1/1/98.
  _______________________________  Peter M. Handwork, P.J.
JUDGE
  _______________________________  George M. Glasser, J.
JUDGE
  _______________________________  Melvin L. Resnick, J.
JUDGE
CONCUR.